Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s application CIP 15/930,378 filed on 05/12/2020.
Claims 1 - 20 are currently pending for consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2021 was filed before the mailing date of the non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 11, and 20 are objected to because of the following informalities: claims 1 and 11, line 15, and claim 20, line 9, the 2nd term “at least one time-to-event” are typo and should be “the at least one time-to-event”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: claims 1 line 5 recites “receive the one or more digital images of the reproductive anatomy of the patient” and line 10 recites “receiving the one or more digital images of the reproductive anatomy of the patient”. The limitations are duplicated. Appropriate correction is required.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow’). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
While independent claims 1, 11, and 20 are each directed to a statutory category (method or manufacture), they each recite a series of steps pertaining to receiving data and identifying content to be displayed based on the received data, which appears to be directed to an abstract idea.  
That is, each of independent claims 1, 11, and 20 pertain to receiving data, identifying and manipulating data for presentation based on the received data — this concept is not meaningfully different than those concepts found by the courts to be abstract (see: Intellectual Ventures v. Cap One Bank 1077: collecting, displaying and manipulating data; Intellectual Ventures v. Cap One Bank: customizing information and presenting it to users based on particular characteristics; Content Extraction: collecting data, recognizing certain data within the collected data set and storing the recognized data in memory; Electric power: collecting information, analyzing it, and displaying certain results of the collection and analysis). 
At step 2A, prong 1, the limitations of “… to collect one or more digital images…”, “to receive one or more digital images”, “receiving the one or more digital images…”, “processing the one or more digital images… to detect… and annotate10identifyingi…”, “analyzing the one or more anatomical features…” and “generating at least one graphical user output…”. The BRI of these limitations encompass, for example, a person receiving documents or images and identifying the term with a list classified terms in the documents or images to select mentally based on what is observed in the document with regards to content with further selections. These steps, recited at a high level of generality, encompass mental observations, evaluations and judgments, and are similar to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind” and “a claim to collecting and comparing known information (claim 1) of the images, which are steps that can be practically performed in the human mind”, see MPEP 2106.04(a)(2)(III)(A). Accordingly, the claim recites an abstract idea.

At step 2A prong 2, the judicial exception is not integrated into a practical application. In particular, the claim recites that the method with the additional elements “wherein at least one time-to-event comprises an ovulatory trigger date…”, “wherein the one or more clinical actions comprise a recommended timing…”, and “wherein the at least one 20pharmaceutical agent comprises an ovulatory trigger agent”. The “at least one time-to-event comprises…”, “the one or more clinical actions comprise…”, and “the at least one 20pharmaceutical agent comprises…” steps only amount to extra-solution activities of receiving data for use in the method and outputting a result (MPEP 2106.05(g)). None of these limitations, taken either alone or in combination, integrate the abstract idea into a practical application. 

At Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “… digital images of a reproductive anatomy of a patient”, “… detect one or more reproductive anatomical structures and annotate one or more anatomical features…”, “… according to at least one machine learning 15framework to predict at least one time-to-event outcome”, “… an ovulatory trigger date within an ovulation induction cycle…”, “… a recommended timing for administration of at least one pharmaceutical agent…”, and “… an ovulatory trigger agent…” only amounts to a group of further suggestions of the use of the judicial exception to a particular technological environment. Furthermore, the “detect… annotate…”, “according”, and “comprise” steps recite WURC activities of “identifying and sorting data over a network” (Symantec). These additional limitations, taken either alone or in combination, fail to amount to significantly more than the judicial exception as these steps do not provide an inventive concept. The claim is not patent eligible.
Independent claims 11 and 20 are rejected using similar analysis as claim 1.
For the dependent claims with further “… comprise a recommended timing…” of claim 2, “… further comprise analyzing a plurality of electronic health record data…” of claim 3, “… comprises one or more 30data set selected from… ”  of claim 4, “… further comprise analyzing a plurality of anonymized historical data…” of claim 5, “… comprises one or more data set selected from…” of claim 6, “… consisting of an artificial neural network…” of claim 7, “… comprise one or more ovarian follicles…” of claim 8, “… further comprise receiving reproductive physiology data …” of claim 9, and “… further comprise analyzing the one or more anatomical features…” of claim 10, these additional elements do not integrate the abstract idea into a practical application and do not amount to anything more than merely manipulating and displaying content on a generic/conventional display. 
For at least these reasons, the claimed inventions of each of dependent claims 2-10, and 12-19 are directed or indirect to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and are rejected under 35 USC 101.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers
in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 14 and 16 – 20  are rejected under 35 U.S.C. 103 as being unpatentable over Govindjee et al. (US 20180144471 A1, “Govindjee”) in view of James et al. (JP 2010502338 A, “James”).
As to the claim 1, Govindjee discloses A system for digital image processing in assisted reproductive technologies, the system comprising: 
an imaging sensor configured to collect one or more digital images of a reproductive anatomy of a patient; (Govindjee: [0002] ultrasound and MRI imaging (i.e. image sensors) is used to produce images of internal organs of a subject… used for reproductive studies to diagnose an optimal time for insemination for a patient).
5a computing device communicably engaged with the imaging sensor to receive the one or more digital images of the reproductive anatomy of the patient; and (Govindjee: [0026] data acquired from one or more imaging sensors and images… medical image data are acquired from one or more ultrasound images, an x-ray, one or more Magnetic Resonance Imaging (MRI) image and other scans).
at least one processor communicably engaged with the computing device and at least one non-transitory computer-readable medium having instructions stored thereon that, when executed, cause the at least one processor to perform one or more operations, the one or more operations comprising: (Govindjee: [0006-7] a computer system is provided with a processing unit in communication with a memory and a functional unit with an image diagnostic tool captures an image of an ovary and within the image a follicle is recognized using a morphological feature of the follicle… having the template set has an instruction for determination of one or more morphological features… operating the image diagnostic tool to create a diagnosis by using the recognized follicle, diagnosis, and probability to convert the image to a diagnostic image). 10
receiving the one or more digital images of the reproductive anatomy of the patient; (Govindjee: [0026] medical image data are acquired from one or more ultrasound images, an x-ray, one or more Magnetic Resonance Imaging (MRI) image and other scans).
processing the one or more digital images of the reproductive anatomy of the patient to detect one or more reproductive anatomical structures and annotate one or more anatomical features of the one or more reproductive anatomical structures; (Govindjee: [0006] The image diagnostic tool captures an image of an ovary (i.e. reproductive anatomical structures) and within the image a follicle is recognized using a morphological feature of the follicle…  uses the recognized follicle, diagnosis, and probability to convert the image to a diagnostic (i.e. annotated) image. More specifically, the diagnostic image is a visual representation of the diagnosis).
analyzing the one or more anatomical features according to at least one machine learning 15framework to predict at least one time-to-event outcome, (Govindjee: [0027] FIG. 1 shows interpreting (i.e. analyzing) one or more images or medical related images based on machine learning… an image is acquired from a subject based on a predetermined region of interest at a first point-in-time based on one predetermined element which relates to a probable indicator for a diagnosis… tracked over time in order to determine changes and indicators of a condition in order to provide an accurate diagnosis such as a dominant follicle, recessive follicle, ovary, vasculature, chamber size (i.e. anatomical features)…).
wherein at least one time-to-event comprises an ovulatory trigger date within an ovulation induction cycle for the patient; and (Govindjee: [0055] PCOS detection acquires a series of transvaginal ultrasounds lasting over the entire menstrual cycle (i.e. ovulation induction cycle) of a subject in order to monitor follicular growth and capture the ovary's response time (i.e. trigger time) when subjected to follicle tracking treatments).
generating at least one graphical user output corresponding to one or more clinical actions related to the patient, (Govindjee: [0051, 0040] the determined diagnosis and calculated probability are displayed on or near the interpretable image and key morphological features (determined from learned data) in the interpretable image used in making the diagnosis are highlighted or otherwise identified… e.g., the polyline diagnosis is used by a physician or medical professional examining the subject as a visual aid in order to make a determination (i.e. clinical actions) of a diagnosis and a proper course of treatment (i.e. clinical actions) to perform).
However, Govindjee may not explicitly disclose all the aspects of the wherein the one or more clinical actions comprise a recommended timing for administration of at least one pharmaceutical agent to the patient, wherein the at least one 20pharmaceutical agent comprises an ovulatory trigger agent.
James discloses wherein the one or more clinical actions comprise a recommended timing for administration of at least one pharmaceutical agent to the patient, (James: [page 21] detect ovulation as an aid in diagnosing infertility or infertility. Patients who are ovulated or are irregularly timed are identified. By diagnosing ovulation irregularities, appropriate surgical or pharmaceutical treatment can be proposed to monitor the success of treatment aimed at inducing ovulation… helps to determine the best time for IUI (intrauterine fertilization) or IVF (in vitro fertilization).
James discloses wherein the at least one 20pharmaceutical agent comprises an ovulatory trigger agent. (James: [page 21] pharmaceutical treatment to the patient comprises an IUI (Intrauterine Insemination) or IVF (In Vitro Fertilization)). 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Govindjee and James disclosing digital data processing for diagnosis of a subject like ovulation which are analogous art from the “same field of endeavor”, and, when James' predicting the ovulation time with appropriate surgical or pharmaceutical treatment like IUI and IVF was combined with Govindjee's automation of diagnosis through data interpretation by using the machine learning, the claimed limitation on the wherein the one or more clinical actions comprise a recommended timing for administration of at least one pharmaceutical agent to the patient,
wherein the at least one 20pharmaceutical agent comprises an ovulatory trigger agent would be obvious. The motivation to combine Govindjee and James is to provide the accurate prediction of the date of ovulation for various woman for better fertilization treatment. (See James [page 1-2]).
As to the claim 2, Govindjee in view of James discloses The system of claim 1 wherein the one or more clinical actions comprise a recommended timing for sperm delivery or intrauterine insemination corresponding to the ovulation induction cycle. (James: [page 8] Provide an indication to the user several days (e.g., 1-6 days or 4 days) before ovulation to give sufficient warning that it is time. In this regard, sperm can survive in the female genital tract for several days, and sperm will take several days to swim to the oocyte for negotiation (or artificial insemination) to ensure maximum fertilization. The optimum time is immediately before ovulation (e.g., about 4 days before).). 
25 As to the claim 3, Govindjee in view of James discloses The system of claim 1 wherein the one or more operations of the processor further comprise analyzing a plurality of electronic health record data of the patient, together with the one or more anatomical features, to predict the at least one time-to-event outcome. (Govindjee: [0050, 0042] the morphological features of the dominant follicles are measured include edge intensity, shape, size, and color… gray-scale features. The processed image and measured morphological features are compared to one or more previously storage images and associated measurements (i.e. health record data)… to diagnose an optimal time (i.e. time-to-event) for insemination of a subject with the dominant follicle(s) which have the potential to ovulate must be identified). 
As to the claim 4, Govindjee in view of James discloses The system of claim 3 wherein the plurality of electronic health record data comprises one or more 30data set selected from the group consisting of diagnostic results, body fluid biomarkers, hormone 67Attorney Docket: 146.03markers, hormone levels, genomic biomarkers, proteomic biomarkers, therapeutic treatments, treatment schedule, follicle size and number, follicle growth rate, pregnancy rate, and ovulatory induction data. (Govindjee: [0043, 0050] using a cellular neural network (CNN) coupled with learned data set is employed to improve the follicle recognition with ultrasound imaging and processing… the morphological features of the dominant follicles are measured include edge intensity, shape, size, and color… gray-scale features…  follicular growth, antral edge quality, size and echogenicity (i.e. health record data)). 
5 As to the claim 5, Govindjee in view of James discloses The system of claim 1 wherein the one or more operations of the processor further comprise analyzing a plurality of anonymized historical data from one or more anonymized ovulation induction patients, together with the one or more anatomical features, to predict the at least one time-to-event outcome. (Govindjee: [0027-28, 0042] FIG. 1 shows interpreting one or more images or medical related images based on machine learning… an image is acquired from a subject based on a predetermined region of interest at a first point-in-time. The region of interest is selected based on at least one predetermined element which relates to a probable indicator for a diagnosis… medical images (i.e. anonymized historical data) with a class of images associated with interpreting a possible medical condition includes recognition of the selected or designated element within the image utilizing at least one morphological feature of the element to edge, size, shape, length, width, angle, tortuosity, and, color… to diagnose an optimal time (i.e. time-to-event) for insemination of a subject with the dominant follicle(s) which have the potential to ovulate must be identified). 
10 As to the claim 6, Govindjee in view of James discloses The system of claim 5 wherein the plurality of anonymized historical data comprises one or more data set selected from the group consisting of diagnostic results, body fluid biomarkers, hormone markers, hormone levels, genomic biomarkers, proteomic biomarkers, therapeutic treatments, treatment schedule, follicle size and number, follicle growth rate, pregnancy rate, and ovulatory induction data. (Govindjee: [0042-43, 0050] medical images (i.e. anonymized historical data) with a class of images associated with interpreting a possible medical condition includes recognition of the selected or designated element within the image utilizing at least one morphological feature of the element to edge, size, shape, length, width, angle, tortuosity, and, color… using a cellular neural network (CNN) coupled with learned data set is employed to improve the follicle recognition with ultrasound imaging and processing… the morphological features of the dominant follicles are measured include edge intensity, shape, size, and color… gray-scale features…  follicular growth, antral edge quality, size and echogenicity (i.e. health record data)).  
As to the claim 7, Govindjee in view of James discloses The system of claim 1 wherein the machine learning framework is selected from the group consisting of an artificial neural network, a regression model, a convolutional neural network, a recurrent neural network, a fully convolutional neural network, a dilated residual network, and a generative adversarial network. (Govindjee: [0043-44] A cellular neural network (CNN) coupled with learned data is employed to improve the follicle recognition and mitigate the inherent issues associated with ultrasound imaging and processing… allowing for increased machine learning of representations of key elements and their corresponding morphological features… The template set can be dynamically updated based on newly acquired data for the CNN to machine learn thereby providing more efficient recognition of elements and an accurate diagnosis(es)). 
As to the claim 8, Govindjee in view of James discloses The system of claim 1 wherein the one or more reproductive anatomical structures comprise one or more ovarian follicles and the one or more anatomical features comprise a quantity and size of the one or more ovarian follicles. (Govindjee: [0027, 0050] the predetermined element of the medical related image may be a dominant follicle, recessive follicle, ovary… the region of interest would be the ovary(ies) and the tracked element would be a dominant follicle (i.e. a quantity) wherein the tracking will provide an indication of the proper time for insemination… Following the recognition of the dominant follicle(s), the morphological features of the dominant follicles are measured include edge intensity, shape, size, and color). 
25 As to the claim 9, Govindjee in view of James discloses The system of claim 1 wherein the one or more operations of the processor further comprise receiving reproductive physiology data of the patient and analyzing the reproductive physiology data, together with the one or more anatomical features, to predict the at least one time-to-event outcome. (Govindjee: [0050, 0042] the morphological features of the dominant follicles are measured include edge intensity, shape, size, and color… gray-scale (i.e. reproductive physiology data) features of the patient. The processed image and measured morphological features are compared to one or more previously storage images and associated measurements (i.e. health record data)… to diagnose an optimal time (i.e. time-to-event) for insemination of a subject with the dominant follicle(s) which have the potential to ovulate must be identified). 
As to the claim 10, Govindjee in view of James discloses The system of claim 1 wherein the one or more operations of the processor further comprise analyzing the one or more anatomical features according to the at least one machine learning framework to assess a risk of multiple pregnancy for the patient. (Govindjee: [0038] The polyline created in FIG. 2 is subject to further analysis and re-calculation. FIG. 4 is illustrating a determination of a polyline diagnosis of a subject. A polyline probability is calculated, and re-calculated, using a probabilistic framework and risk analysis utilizing multiple dimensions in order to perform a comparison of the individual time points and the polyline as a whole to the learned data from machine learning… the polyline is used to determine the likelihood of a subject having a condition based on a comparison of data acquired from the subject over time to learned data).

Regarding claims 11-14, and 16-19, these claims recite the method performed by the system of claims 1, 2, 8, 10, and 3-6, respectively; therefore, the same rationale of rejection is applicable.

Regarding claim 20, this claim recite the computer-readable medium performed by the system of claims 1; therefore, the same rationale of rejection is applicable.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Govindjee in view of James and further in view of Nellur Prakash et al. (20200245968 A1, “Nellur”).


As to the claim 15, Govindjee in view of James discloses The method of claim 13 
However, Govindjee in view of James may not explicitly disclose all the aspect of the further comprising analyzing, with the at least one processor, the one or more anatomical features according to the at least one machine learning framework to determine a maturity rate of the one or more ovarian follicles of the patient.
Nellur discloses further comprising analyzing, with the at least one processor, the one or more anatomical features according to the at least one machine learning framework to determine a maturity rate of the one or more ovarian follicles of the patient. (Nellur: [0003, 0005] Follicular ultrasound scans are performed serially throughout ovulation induction to monitor follicular count and size over time, to sort follicles according to development status and adapt patient-specific treatment plans as necessary… determines the ovarian follicles with the mature eggs (i.e. maturity rate) are released during ovulation… ultrasound imaging systems are configured to implement neural networks machine-trained to identify fertility status indicators, such as the ovarian follicles highlighted during pre-processing to improve the ability of the neural network to positively identify follicle and reduces the processing).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Govindjee in view of James and Nellur disclosing digital data processing for diagnosis of a subject like ovulation which are analogous art from the “same field of endeavor”, and, when Nellur's determining the ovarian follicles with the mature eggs are released using neural networks machine-training was combined with Govindjee in view of James' automation of diagnosis through data interpretation by using the machine learning, the claimed limitation on the further comprising analyzing, with the at least one processor, the one or more anatomical features according to the at least one machine learning framework to determine a maturity rate of the one or more ovarian follicles of the patient would be obvious. The motivation to combine Govindjee in view of James and Nellur is to provide a system to improve the accuracy and efficiency of ovarian follicle detection by first pre-processing ultrasound image data to accentuate ovarian follicles. (See Nellur [0005]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176